 In the Matter of SULLIVAN DRY DOCK & REPAIR CORP.and I.B. E. W.,LocAL #277, A. F. OF L.In the Matter of SULLIVAN DRY DOCK & REPAIR CORP.andINDUSTRIALUNION OF MARINE AND SHIPBUILDING WORKERS OF AMERICA, LOCAL13, C. I. O.Cases Nos.R-32.51 andR-3252, respectivelySUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESFebruary 20, 1941On November 28, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceeding,' providing that elections by secret ballotbe conducted under the direction and supervision of the RegionalDirector for the Second Region among those employees of Sullivan,-Dry Dock & Repair Corp., Brooklyn, New York, herein called theCompany, who fall within the groups described below :(a)All marine electricians, including snappers, mechanics, andhelpers, to determine whether they desire to be represented byI.B. E. W., Local #277, A. F. of L., by Industrial Union of Marineand Shipbuilding Workers of America, Local 13, C., I. 0., for thepurposes of collective bargaining, or by neither;(b)All the remaining production and maintenance employees ofthe Company, excluding foremen, subforemen, supervisors, or anyonein an official capacity on a salaried basis, draftsmen, timekeepers,storekeepers, watchmen, guards, and clerks and office employees, todetermine whether or not they desire to be represented by the Indus-trialUnion of Marine and Shipbuilding Workers of America, Local13, C. I. 0., for the purposes of collective bargaining.Pursuant - to the Direction of Elections, elections by secret ballotwere conducted on December 22, 1941, under the direction and super-vision of the Regional Director for the, Second Region (New YorkCity).On December 24, 1941, the Regional Director, acting pur-137 N L. R B. 13.39.N. L. R. B., No. 15.61 62"DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties an Election Report on the ballot.As to the balloting and its results, the Regional Director reportedas follows :Group (a) ,Total on eligibility list -----------------------------------117Total ballots cast________________________________-----------------------------------------83Total ballots challenged___________________________________11Total blank ballots_______________________________________0Total void ballots-----------------------------------------0Total valid votescounted_________________________________72Votes cast for Industrial Union of Marineand ShipbuildingWorkers of America, Local 13, C I. 0_________________13Votes cast for I. B. E. W., Local#277, A. Fof L-----------57Votes cast for neitherunion_______________________________2Group (b)Total on eligibilitylist____________________________________ 1, 025Total ballots cast_________________________________________746Total. ballots challenged__________________________-----------------------------------24Total blank ballots________________________________5Total void ballots_________________________________________5Total valid votes counted -----------------------------------712Votes cast for Industrial Union of Marine and ShipbuildingWorkers of America, Local 13, C. I. 0__________________584Votes cast against afore-mentionedunion__________________128On December 30, 1941,.the Company filed objections to the conductof the election among the employees in group (b).On January 6,1942, the Regional Director issued a Report on Objections, recom-mending that the objections be dismissed.2On January 17, 1942, theCompany filed exceptions to the Report on Objections.On January20, 1942, the Board issued an Order directing hearing on objectionsto the Election Report.Pursuant thereto, the Regional Director issued a notice of hearingon objections to the Election Report, copies of which were duly servedupon all the parties.Pursuant to notice, a hearing was held onFebruary 2 and 3, 1942, at Brooklyn, New York, before Charles E.Persons, the Trial Examiner duly- designated by the Chief TrialExaminer.The, Company, Industrial Union of Marine and Ship-buildingWorkers of America, Local 13, herein called the IndustrialUnion, and the I. B. E. W. were represented and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was afforded.all parties.During the course of the hearing the Trial ExaminerNo objections were filedwith respect to the conduct of the ballot or theElection Reportwithregard to employees in group (a). SULLIVANDRY DOCK & REPAIR CORP.63made several rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.On February 17, 1942, the Company filed abrief which the Board has duly considered.In its objections, the Company alleged that the secrecy of the ballotwas violated in that a seal was removed from a partially filled ballotbox without the presence of a representative of the Company, thuspermitting the possibility that ballots might have been cast withoutthe presence, knowledge, or observance of the Company.The Com-pany contends that therefore the election among the employees ingroup (b) is null and void and should be set aside by the Board.3The elections of ' December 22, 1941, were conducted in two parts.The first part of the balloting took place from 6: 30 to 7: 30 a. m.and the balloting was completed between the hours of 4: 30 and 7p.m.At the close of the morning balloting representatives of theIndustrialUnion and the Company sealed the ballot box used inthe election among the employees in group (b) and signed theirnames on the seal. It was understood by all the parties at that timethat at the resumption of balloting at 4: 30 p. m. a new ballot boxwould be utilized.Shortly prior to 4: 30 p. m. representatives ofthe Board and the Industrial Union arrived at the polls.Only asingle representative of the Company was present; thus, it was im-possible to commence balloting at the scheduled time of 4: 30 becauseof the absence of the other company representatives. GerardMcAllister, vice president of the Company and an observer at theelections, left the polls at about 4: 35 p. m. to seek the other com-pany observers. ' However; within a few minutes after he left, theother company observers arrived and took their places at the re-spective checking tables.A group of approximately 100 employeeshad assembled to vote by this time, and the Board agent in chargeof the election ordered the balloting to begin as soon as the companyobservers took their places.About 40 employees had received bal-lots before preparation of a new ballot box in which to insert themarked ballots had been completed. In order to avoid confusionamong the employees who had already received ballots and thosewaiting in line to vote, two Board agents, after attempting to locateMcAllister and being unable to do so, removed the seal from theballot box used in the morning and directed the employees to de-8 The Board has frequently held that the employer is not entitled to have observers at thepolling place as a matter of right,and that the presence of employer-designated representa-tives is not necessary to the conduct of a fair and impartial election.SeeMatter of Fed-dersManufacturing Company, Inc.andAmalgamated Association of Iron, Steel d TinWorkers ofN. A., Lodge1753, 7 N. L. R.B. 817.However, in the instant case in accord-ance with our customary practice,provision was made for the presence of such observersby prior arrangement.448105-42-vol. 39-6 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDposit their ballots in that box.Approximately 10 minutes laterMcAllister returned to the polls and, having been apprised as towhat happened, immediately lodged a protest with the Board agent.The record discloses that a maximum of 40 employees cast theirballots during McAllister's absence and that no voter was handeda ballot until his name had first been checked on the list of eligiblevoters both by an agent of the Industrial Union and an agent of theCompany. It is also clearly established by the record, and not dis-puted by the Company, that at all times the ballot box was in thecustody of Board agents and that all such ballots were placed in thebox in the presence of two Board agents.The Company does notchallenge the integrity of the Board agents and made no showingthat any irregularity in the actual balloting resulted from theconduct of the Board agents 4We attach vital importance to the maintenance of both completesecrecy and integrity of the ballots in elections conducted by theBoard to ascertain employee representatives for the purpose of col-lective bargaining.With this standard in view, we have carefullyconsidered all the evidence adduced at the hearing on the objectionsto the conduct of the ballot in the instant case.Upon such consider-ation, we are satisfied, and find, that nothing occurred in connectionwith the conduct of the ballot which in any way impaired either itssecrecy or integrity.' Accordingly, the objections- of the ' Companyare hereby overruled.In its Decision and Direction of Elections the Board made no finaldetermination as to the appropriate unit or units for the purposes ofcollective bargaining pending the election to be held among the em-ployees in group (a).The Board stated that if a majority of themchose the I. B. E. W. they would constitute a separate appropriateunit, and that if a majority in each election unit voted for theIndustrial Union, they would together constitute an appropriate unit.Upon the basis of the entire record, the Board makes the following:SUPPLEMENTAL FINDINGS OF FACTThe appropriate unitsWe find that all marine electricians of the Company, includingsnappers, mechanics, and helpers, constitute a unit appropriate forthe purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of their right to self-4 All Board agents present at the election testified at the hearing on Objections and wereavailable for examination and cross-examination by counsel for the Company on all aspectsof the conduct of the election. SULLIVANDRY DOCK & REPAIR CORP.65organization and to collective bargaining and otherwise will effectuatethe policies of the, Act.We also find that the remaining production and maintenance em-ployees of the Company, excluding foremen, subforemen, supervisors,or anyone in an official capacity on a salaried basis, draftsmen, time-keepers, storekeepers, watchmen, guards, and clerks and office em-ployees, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collec-tive bargaining and otherwise will effectuate the policies of the Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :SUPPLEMENTAL CONCLUSIONS OF LAW1.All marine electricians of the Company,including snappers,mechanics,and helpers,constitute a unit appropriate for the purposesof collective,bargaining,within the meaning of Section 9 (b) of theNational Labor Relations Act.2.All remaining production and maintenance employees of theCompany, excluding foremen,subforemen,supervisors,or anyone inan official capacity on a salaried basis, draftsmen,timekeepers,store-keepers, watchmen,guards, and clerks and office employees,consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of they National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that I. B. E. W., Local#277, A.F. of L.,has been designated and selected by a majority of all marine electri-cians of Sullivan Dry Dock & Repair Corp., Brooklyn, New York,including snappers, mechanics, and helpers, as their representativefor the purposes of collective bargaining, and that, pursuant to Sec-tion 9 (a) of the Act, I. B. E. W., Local #277, A. F. of L., is theexclusive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.IT IS HEREBY FURTHER CERTIFIED that Industrial Union of Marineand Shipbuilding Workers of America, Local 13, C. I. 0., has been 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesignated and selected by a majority of all the remaining productionand maintenance employees of Sullivan Dry Dock & Repair Corp.,Brooklyn, New York, excluding foremen, subforemen, supervisors,or anyone in an official capacity on a salaried basis, draftsmen, time-keepers, storekeepers, watchmen, guards, and clerks and office em-ployees, as their representative for the purposes of collective bargain-ing, and that, pursuant to Section 9 (a) of the Act, Industrial Unionof Marine and Shipbuilding Workers of America, Local 13, C. I. 0.,is the exclusive representative of all such employees for the purposesof collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.CHAIRMAN MILLIS took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.